DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation.
With respect to the presented independent claim, where an application includes claims directed to different embodiments or species that could fall within the scope of a generic claim, restriction between the species may be proper if the species are independent or distinct.
For example, with claim 1, the claim coupled be read as, 

A method for inductive energy transmission from a transmitting coil (10) to a receiving coil (11) which is at a distance from the transmitting coil (10), wherein the receiving coil (11) is arranged in a vehicle (12) which is stationary on an underlying surface (14), that the method comprising ascertaining a measured distance (15) between the transmitting coil (10) and the receiving coil (11) in a first method step (A), 
calculating, from the measured distance (15), a minimum possible air gap (16) between the transmitting coil (10) and/or the underlying surface (14) and the receiving coil (11) in a second method step (B), and moving the receiving coil (11) vertically to change a vertical position of the receiving coil (11), wherein the moving occurs via at least one of a control actuator system (17) in the vehicle (12) in the vehicle (12), wherein the moving occurs such that a resultant distance between the transmitting coil (10) the receiving coil (11) corresponds to the minimum air gap (16) in a third method step (C).
driving on an underlying surface (14), that the method comprising ascertaining a measured distance (15) between the transmitting coil (10) and the receiving coil (11) in a first method step (A), calculating, from the measured distance (15), a minimum air gap (16) between the transmitting coil (10) and the receiving coil (11) in a second method step (B), and positioning moving the receiving coil (11) vertically to change a vertical position of the receiving coil (11), wherein the moving occurs via at least one of a control actuator system (17) in the vehicle (12), wherein the moving occurs such that a resultant distance between the transmitting coil (10) and/or the underlying surface (14) and the receiving coil (11) corresponds to the minimum possible air gap (16) in a third method step (C).

The claim contains optional limitation (or) which creates possible species which are independent or distinct as shown above. 
The examiner has therefore elected one (1) species which is independent or distinct for the other possibilities of species and has therefore canceled the unelected species and its dependent claims. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 8-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kim (US 2016/0046197).


Re Claims 1, 11 and 12; Kim discloses a method for inductive energy transmission from a transmitting coil (transmitting pad) to a receiving coil (receiving pad) which is at a distance from the transmitting coil (transmitting pad), wherein the receiving coil (receiving pad) is arranged in a vehicle (not shown) which is stationary on an underlying surface, that the method comprising (Par. 0039)
ascertaining a measured distance (calculate longitudinal/transversal gradient information) between the transmitting coil (transmitting pad) and the receiving coil (receiving pad) in a first method step (A), (Par. 0040, Fig. 1 The controller of the receiving pad may calculate longitudinal/transversal gradient information of the vehicle based on the transmitted sensing value (S109). The controller of the receiving pad determines whether the calculated longitudinal/transversal gradient of the vehicle is larger than a preset longitudinal/transversal gradient (S111).).
calculate longitudinal/transversal gradient information), a minimum air gap (required height) between the transmitting coil and the receiving coil (11) in a second method step (B), (Par. 0041, Fig. 1).
and moving the receiving coil (receiving pad) vertically to change a vertical position of the receiving coil (receiving pad), wherein the moving occurs via at least one of a control actuator system (17) in the vehicle (not shown) in the vehicle (not shown), wherein the moving occurs such that a resultant distance between the transmitting coil (transmitting pad) and the receiving coil (receiving pad) corresponds to the minimum air gap (required height) in a third method step (C).(Par. 0042-45, Fig. 1).

Re Claim 2; Kim discloses where in the vehicle has at least one sensor (a yaw rate sensor, a gyro sensor, and a tire pressure sensor), wherein the measured distance is ascertained by the means of the sensor (Par. 0039-0040)

Re Claims 4, 8, 13; claim 1 provides an option of selecting between a control actuator system and actively controlled damping system. The examiner selected the option of a control actuator system and thus the limitation regarding the unselected option has been ignored. 

Re Claim 5; Kim discloses the receiving coil is positioned by the mean of the control actuator system (Controller) which is arranged in the vehicle (Par. 0043, controlling the height of the receivers indicates that the controller is positioned by the pad. Furthermore the phrase positioned by does not provide a specific distance between the control actuator system and the receiving pad. Furthermore, Par 0033 describes the controller as being a hardware device that  a memory and a processor. The memory is configured to store program instructions, and the processor is configured to execute the program instructions to perform one or more processes which are described further below.)

Re Claim 9; Kim discloses the positioning of the receiving coil is dependent on a driving speed of the vehicle (it’s implicit that the receiving pad is positioned dependent on the driving speed of the vehicle for safety reasons)

Re Claim 10; Kim discloses characterized in that the position of the receiving coil 11 is dependent on a response time of the control actuator system (The receiver coil is perfectly matched with the transmitter coil because the response time of the control system was matched with the entire system).


Re Claim 14; Kim discloses positioning the receiving coil includes lowering the receiving coil relative to a vehicle height (Par. 0041).

Re Claim 19; Kim discloses wherein the step of moving includes moving the receiving coil (11) linearly. (Par. 0040)

Re Claims 15-18 and 20; the claims are omitted because the claim is dependent on an optional limitation which wasn’t chosen by the examiner. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nakagawa et al (US 2015/0042271)

Re Claims 3; Kim discloses a vehicle as discussed in claim 1. 
Kim does not disclose the vehicle has at least one sensor, wherein the measured distance is ascertained by means of the sensor and characterized in that the sensor is a radar sensor. 
However Nakagawa discloses vehicle has at least one sensor, wherein the distance is ascertained by means of the sensor and characterized in that the sensor is a radar sensor. (Par. 0056 and/or Fig. 7B).
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.

Re Claim 6; Kim in view Ichikawa disclose power receiving pad disposed at vehicular body  in an accommodation position 
Kim does not disclose in the event of a breakdown of the control actuator system, the receiving coil is lifted into an inoperative position in a further method step (D). 
 	However breakdown of the control actuator system, the receiving coil is lifted into an inoperative position in a further method step.
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have lifted receiving coil into an inoperative position in order to prevent the receiving coil from damages when lowed. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ichikawa et al. (US 20160114687)


Re Claim 7; Kim discloses controlling the receiver with a controller. 
Kim does not disclose the details of the receiver to include lifted into the inoperative position by springs.

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used springs to lift the receiving coils into an inoperative position because springs are the conventional approach of raising or lowing mechanical object.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wechsier et al. (US 2017/0080815) discloses the entire independent claim. See par. 0093 and Fig. 1 and Takada et al (US 2012/0025761) teaches the damping systems of the dependent claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
01/15/2021
Primary Examiner, Art Unit 2836